DETAILED ACTION
Allowable Subject Matter
	Claims 21-24, 27-31, 34-38, 41-43 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 21 has been amended as follows:  

	21. (Currently amended) A dynamic identification system, comprising: 
	a configuration management database (CMDB) comprising one or more configuration item (CI) records; and 
	a processor and a memory comprising instructions, that when executed by the processor, cause the processor to: 
	receive, from an originating system, one or more parameters associated with a record of the originating system; 
	determine that the one or more parameters comprises a first subset of  a minimum set of parameters required to generate an [[the]] identifying signature based on a rule defining the minimum set of parameters, wherein the identifying signature serves as a common reference between the record of the originating system and the one or more CI records of the CMDB; 

	determine whether the generated identifying signature matches a stored identifying signature associated with a CI record of the one or more CI records of the CMDB; and 
	Application No. 16/251,665Page 3correlate the record of the originating system with the CI record in the CMDB

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 21, 28 and 35. More specifically, the prior art of record does not teach or suggest receive, from an originating system, one or more parameters associated with a record of the originating system; determine that the one or more parameters comprises a first subset of  a minimum set of parameters required to generate an identifying signature based on a rule defining the minimum set of parameters, wherein the identifying signature serves as a common reference between the record of the originating system and the one or more CI records of the CMDB; receive a second subset of the minimum set of parameters required to generate the identifying signature from a data resource external to the CMDB and the originating system; generate the identifying signature based on the first subset of the minimum set of parameters and the second subset of the minimum subset of parameters; determine whether the generated identifying signature matches a stored identifying signature associated with a CI record of the one or more CI records 
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
Ellis et al.
ENTERPRISE ARCHITECTURE SYSTEM AND METHOD
US 20090177685 A1; see paragraphs 45 and 159

Stephane Herman Maes
Topology remediation
US 20160269249; see paragraphs 107 and 160

David L. Kaminsky
Change verification in a configuration management database
US 20080126439 A1; see abstract, paragraph 7


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154